Case 8:20-mj-01216-TGW Document 9-1 Filed 02/26/20 Page 1 of 2 PagelD 35

 

U.S. District Court
Middle District of Florida
Tampa Division

GOVERNMENT EXHIBIT

Exhibit No.:

Case No.:
UNITED STATES OF AMERICA

VS.

TAYLOR ASHLEY PARKER-
DIPEPPE

Date Identified:

Date Admitted:

 
Case 8:20-mj-01216-TGW Document 9-1 Filed 02/26/20 Page 2 of 2 PagelD 36

Now, vehat are we and what do we do?

We are very fanatical, ideological band of comrades who do both activism and militant training. Hand to hand , arms
MCT Te Relare Mere eet emel tim ERO MUEL Meme ca Cel ectat CMe R Inet RM ET Cn CCCH MUR eR areta ca through unconventional
TSS oP ORT ANU eeM cee MoT RS i CUmt Tica

Nes remem TULA TSU emus Meco oR tuea lesa Can trl exploring.

We have various specialists in the group ranging from many felecat fais | ace) goo

Joining us means serious dedication not only to the Atomwaffen Division and its members, but to the goal of ultimate
uncompromising victory. With this means only those willing to get out on the streets, in the woods, or where ever wa WEN ga
in the world and work together in the physical realm. As stated earlier, no keyboard warriorism, (we do however do alot of
hacking, you won't hear about this though) if yau don't want to meet up and get things done don't bother. -

 
